Title: From James Madison to Thomas Jefferson, 6 June 1813
From: Madison, James
To: Jefferson, Thomas


Dear Sir,
Washington June 6 1813
I recd. your favor of  and now return the letter of Docr. Waterhouse, with the Newspapers sent with it. He appears to be a man of ability & learning, and to have been rendered interesting to several distinguished friends to the administration by the persecutions he has suffered from its Enemies. Like many others however I see at present no reward for him, but in his own virtues. The Treasury of the Mint, was allotted by the general sentiment to Dr J. Rush. and Docr. Tilton has long since been had in view for the superintendence of the Medical Department of the Army.
Your suggestions for protecting the trade of the Chesapeak by Gun boats at the S. End of it, with a safe retreat provided for them, have been taken into consideration, with all the respect due to the importance as well as the motives of them. The present Secy. of the Navy, is not unfriendly to Gun boats; and in general, the call for them by the Inhabitants of the Coast, proves a diffusive sense of their Utility. It seems agreed at the same time, that being too slow in sailing, and too heavy for rowing, they are limited in their use, to particular situations, and rarely for other than defensive co-operations. That an adequate number of them, in Lynhaven bay, with a Safety of retreat would be useful, can not be doubtful; but if the Enemy chuse to bring such a force as they have applied & with appearances of an intended increase, the number of Gun boats necessary to controul them would be very great; and their effect pretty much restricted to guarding the interior navigation of the Bay. Cruisers on the outside of the Capes beyond the range of the Gunboats, would Still blockade the external Commerce.
Commodore Barney has suggested a species of Row Galley which he considers as better fitted for protecting the interior trade of the Bay than the Gun boat, or rather as an essential auxiliary to the Gun-boats. His plan is to allow them twenty oars & Muskets on each side, to be planked up for protection of the oarsmen agst small arms in the Enemies launches; & to have one long & heavy Gun; their construction to fit them for speed & for shallow water, & their length & form to be such that at the end of the war, they might be easily raised on & become ordinary Coasters. Twenty of these, costing 50 or 60, thousand dollars, he thinks would put an end to the depredations of the smaller vessels, which have been the greatest, and might even attack large ones in the night, or used in special circumstances. I have not yet ascertained the opinion of the Secy. of the Navy, who adds to a sound judgment a great deal of practical knowledge on such subjects.
You have in the Newspapers all the latest news both foreign & domestic. Be assured of my constant & sincerest affection
James Madison
